Appeals from (1) a judgment of the Supreme Court, Queens County, rendered September 25, 1975, convicting defendant of attempted grand larceny in the first degree, after a nonjury trial, and imposing sentence, and (2) an order of the same court, dated January 3, 1978, which denied the People’s motion to settle the record. By order dated March 13, 1978, the case was remitted to the Criminal Term for a hearing before the Justice who made the order under review, on the issues raised in the People’s motion to settle the record, and the appeals have been held in abeyance in the interim (People v Costello, 61 AD2d 1016). The Criminal Term held a hearing and, by order dated March 31, 1978, granted the People’s motion. Appeal from the order dated January 3, 1978 dismissed. That order was superseded by the order made after the hearing. Order dated March 31, 1978 and judgment affirmed. No opinion. Hopkins, J. P., Latham, Cohalan and Margett, JJ., concur.